Citation Nr: 0205668	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  97-10 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for degenerative 
arthritis, to include osteoarthritis.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from February 14, 1964 to 
July 31, 1964.  He is currently service connected for 
rheumatic fever, by history.

This case was remanded by the Board of Veterans' Appeals (the 
Board) in June 2000 to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado for additional 
development, to include clarification of the veteran's prior 
request for a personal hearing.  The veteran was sent a 
letter by VA later in June 2000 requesting hearing 
clarification and asking that the veteran respond as soon as 
possible, preferably within 60 days.  Since no response was 
received from the veteran, no hearing was scheduled.


In November 2000, the RO issued a supplemental statement of 
the case which continued to deny the veteran's claims.  In 
June 2001, the RO sent the veteran a letter which informed 
the veteran of the enactment of the Veterans Claims 
Assistance Act of 2000.  In each instance, no response was 
received from the veteran.  The case was returned to the 
Board in April 2002.


FINDINGS OF FACT

1.  There is no current medical evidence of rheumatoid 
arthritis.

2.  The medical evidence of record demonstrates that 
degenerative arthritis, including osteoarthritis, was not 
shown until a number of years after service discharge and 
that the veteran's current osteoarthritis is unrelated to 
service.


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).


2.  Osteoarthritis was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A.§§ 1101, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
rheumatoid arthritis and for osteoarthritis.

In the interest of clarity, the Board will initially review 
the law and regulations which are pertinent to this appeal.  
The Board will then discuss the common factual background.  
Finally, the Board will address the two issues on appeal.

Relevant law and regulations

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).

Service connection - in general 

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

The resolution of this issue must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the claimant served, his medical 
records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be based 
on review of the entire evidence of record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001); 38 C.F.R. § 3.303(a) (2001); see 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection presupposes a current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The VCAA - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  The VCAA 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

(i.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issues on 
appeal.  With respect to these issues, the Board observes 
that the veteran was informed in the September 1996 Statement 
of the Case and the Supplemental Statements of the Case dated 
in July 1997, June 1998, May 1999, and November 2000 of the 
relevant law and regulations and the type of evidence that 
could be submitted by him in support of his claims.  
Additionally, as noted in the Introduction the veteran was 
sent a letter by the RO in June 2001 which detailed the VCAA 
provisions.

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

The Board finds that there is sufficient evidence of record 
with which to make an informed decision with respect to this 
case.  The is extensive medical evidence of record, which 
will be recapitulated below.  The opinion of an independent 
expert (IME)  was obtained by the Board.  See 38 U.S.C.A. 
§ 7109 (West 1991).  
The Board has not identified any pertinent evidence which is 
not currently of record with respect to the issues on appeal, 
and the veteran has not pointed to any such evidence.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  As has been 
described in the Introduction, this case was remanded by the 
Board on June 21, 2000 so that the veteran could be accorded 
a personal hearing.  He did not respond to a June 28, 2000 
follow-up letter from the RO.   

Under these circumstances, a remand of this matter for 
further development would not aid the Board's inquiry, and 
would only serve to unnecessarily delay a decision.  See 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a decision on the merits.

Factual Background

Due to the nature of the claimed disabilities, the Board will 
provide a common factual background.

The veteran's musculoskeletal system was evaluated as normal 
on enlistment examination on February 13, 1964.  He was 
hospitalized on February 24, 1964 with a two day history of 
pain and swelling in his feet, knees, and hips.  It was noted 
that he had previously had this syndrome, which resolved 
without treatment, on two occasions.  On examination, his 
ankles, knees, and hips were noted to be hot, swollen, and 
tender.  X-rays of the feet were normal.  Although there is a 
notation by the examining physician that he was not sure of 
the diagnosis, there wee diagnoses of arthritis of the 
ankles, knee, and hip.  

According to a Medical Board report dated July 2, 1964, the 
veteran had had continued intermittent arthralgias in his 
feet, ankles, knees, hip, shoulders, elbows and wrists.  It 
was noted that X-rays of all joints did not reveal any 
significant changes.  The diagnosis was rheumatoid arthritis 
involving the ankles, knees, hips, shoulders, elbows, and 
wrists.  According to a Physical Examination Board report 
dated July 7, 1964, the veteran was determined to be unfit 
for duty by reason of rheumatoid arthritis involving multiple 
joints.  Also noted was that rheumatoid arthritis was related 
to active duty service and that the disability might be of a 
permanent nature.  

The veteran reported during a VA examination in October 1964 
that he experienced pain in his hips, ankles, and shoulders.  
X-rays of the pelvis, hips, knees, and feet were noted to be 
normal.  The pertinent diagnoses were rheumatoid arthritis by 
history.

The veteran complained on VA examination in December 1964 of 
multiple joint pain with persistent swelling of the feet and 
ankles, with some discomfort occasionally involving the knees 
and intermittent pain in the inguinal region.  X-rays of the 
ankles and feet in December 1964 did not reveal any evidence 
of rheumatoid or gouty arthritis.  The diagnoses included 
rheumatoid arthritis, by history, looked for, not found; and 
rheumatic fever, by history, diagnosis cannot be 
substantiated at this time.

The veteran was hospitalized at a VA hospital in January 1965 
for evaluation and observation of possible rheumatoid 
arthritis.  He complained of swelling of his feet with 
increased activity and aching in his ankles.  Physical 
examination revealed flat feet and a Grade I diastolic murmur 
at the aortic area, compatible with aortic insufficiency.  X-
rays of the hand, elbow, ankle, feet, right shoulder and 
knees were normal.  The diagnoses were the same as in 
December 1964.

According to a March 1965 memorandum from a VA physician, it 
was not possible to establish a definite diagnosis of either 
rheumatic fever or rheumatoid arthritis but the past medical 
history was weighed in favor of the veteran having had 
rheumatic fever.

In a March 1965 VA rating action, service connection was 
established for rheumatic fever from history and records.

Temporary Disabled Retirement List (TDRL) re-evaluations were 
conducted in March 1966, August 1967, and December 1968.  X-
rays of multiple joints from 1966-1968, including of the 
ankles, feet, wrists, hands and spine, were normal.  
Rheumatoid arthritis was diagnosed.  The diagnosis in August 
1967 included probable secondary aortic root disease, 
manifested by the murmur of aortic insufficiency.  It was 
reported in December 1968 that there was full range of motion 
in all joints and no evidence of deformity or inflammation.  
The examiner noted that there was either a rather remarkable 
remission of rheumatoid arthritis or the veteran never had it 
in the first place.  The examiner concluded that the veteran 
probably did have very mild rheumatoid arthritis that 
responded to rather conservative therapy and was in 
remission.  The diagnosis in December 1968 was that the 
veteran's rheumatoid arthritis was in complete remission with 
associated aortic insufficiency of undetermined etiology, in 
the line of duty.

According to a February 1969 Naval Physical Evaluation Board 
report, it was recommended that the veteran be found unfit to 
perform the duties of his rank because of rheumatoid 
arthritis, now in complete remission, with associated aortic 
insufficiency of undetermined etiology.  

Private medical treatment records dated have been associated 
with the veteran's VA claims folder.  These records reveal 
that there were no musculoskeletal complaints noted prior to 
1979.  Impressions in May 1979 were arthritis of unknown 
etiology; and history of cardiac murmur, possibly rheumatic 
heart disease.  In December 1979 the impression was possible 
residual arthritic damage from acute rheumatic fever.  It was 
not felt in December 1981 that joint discomfort represented 
significant arthritis due to rheumatic fever.

Impressions on a January 1993 statement from S.R.E., M.D., 
included a history of acute symmetrical polyarthritis of the 
ankles, feet, knees, and hips.  According to a January 1994 
statement from Dr. E., there was no evidence of inflammatory 
arthritis, rheumatoid arthritis or seronegative 
spondyloarthropathy.  The impression was that the veteran had 
degenerative changes somewhat advanced for a man of his age.

According to May 1994 to January 1996 treatment records from 
W.R.P., M.D., the veteran had osteoarthritis of, at least, 
the shoulder joints.  

VA treatment records from October 1994 to February 1996 are 
also of record. 
X-rays of the left shoulder in June 1993 identified 
degenerative disease.  The impression in October 1994 was 
rheumatoid arthritis.  X-rays of the shoulders in May 1995 
showed degenerative disease in both shoulder joints, greater 
on the left.  The veteran underwent left shoulder 
hemiarthroplasty during VA hospitalization in July 1995.  X-
rays dated in October 1995 were noted to reveal degenerative 
disease of the right foot.

In a January 1996 statement from a VA physician, the 
diagnoses were progressive degenerative joint disease of 
multiple joints, likely spondyloarthropathy, and possibly 
some degree of fibromyositis.  It was noted that the 
veteran's condition was unusual in regard to the rapidity of 
the progression of his disease.

It was noted in an April 1996 VA examination report that the 
rheumatologist felt that the veteran probably never had 
rheumatoid arthritis but that he did have multiple 
degenerative changes in his shoulders and mild-moderate 
degenerative symptoms in other joints, which was thought to 
be more advanced than normal for a man of the veteran's age.  

An October 1996 disability decision of the Social Security 
Administration found that the veteran had been disabled since 
June 30, 1995.  It was noted that the record showed that the 
veteran had a history of arthritis of multiple joints since 
at least 1964, citing the January 1994 report of Dr. S.R.E., 
and that medical records established that the veteran had 
severe impairments, including rapidly progressive 
degenerative joint disease in multiple joints, sufficient to 
prevent employment.

In conjunction with this appeal before the Board, an IME 
opinion was requested in March 2000 with regard to the 
following: whether the veteran currently has osteoarthritis 
and/or rheumatoid arthritis; if so, what was the date of 
onset; and whether there was any relationship between any 
current joint disease and the veteran's military service.  In 
response to the Board's request, and upon review of the 
veteran's entire claims folder, by letter dated in later in 
March 2000, J.G.K., M.D., an Associate Professor of Medicine 
and Co-Director of the Creighton University Division of 
Rheumatology, provided an IME opinion.

Dr. K. indicated that, based on his thorough review of the 
record and on his medical expertise, it was his opinion that 
the veteran has fairly generalized osteoarthritis that had 
its onset in the late 1970's. Dr. K. opined that the veteran 
never had rheumatoid arthritis.  According to Dr. K., the 
findings were most consistent with rheumatic fever manifested 
as valvulitis as documented by the aortic insufficiency; 
minor manifestations included fever along with elevated ESR 
supported by an elevated ASO titer which did return towards 
normal.  It was noted that the veteran's aortic insufficiency 
murmur was picked up after his initial cardiology evaluation.  
Dr. K. concluded by noting that there was no relationship 
between the veteran's current joint disease and his past 
military service.

According to a May 2000 statement from W.F.D., M.D., who had 
originally examined the veteran approximately twenty years 
earlier and had seen him on occasion since then, the initial 
evaluation revealed that the veteran had physical findings 
consistent with post-inflammatory degenerative arthritis 
affecting multiple joints.  Dr. D. noted that the veteran 
entered service free of arthritis but became acutely ill 
during basic training with a high fever and upper respiratory 
tract symptoms.  Shortly after being hospitalized, the 
veteran developed joint pain and swelling.  The symptoms were 
severe enough that he spent over four months in the hospital 
and was finally discharged from service with temporary 
disability related to arthritis.  Dr. D. opined that although 
it was impossible to identify the exact variety of the 
veteran's acute inflammatory polyarthritis, it seemed obvious 
that the veteran's ongoing problems with degenerative 
arthritis began at the time of the service-related illness 
and that the illness was the ultimate cause of his arthritis.

Analysis

The veteran contends, in essence, that there is medical 
evidence on file showing that he has had joint problems since 
service and that his problems were eventually diagnosed as 
due to osteoarthritis and rheumatoid arthritis.  He believes 
that he should be granted service connection for those 
disorders.

The Board observes that it has been recognized by VA that the 
veteran has rheumatic fever during service.  As noted above, 
service connection was granted for that disability in March 
1965.  At that time, and to the present day, the rheumatic 
fever was by history only and a noncompensable disability 
rating was assigned.

The medical records, which have been described in some detail 
above, indicate that the veteran had joint pains in service, 
which was identified at the time as rheumatoid arthritis.  VA 
examinations shortly after service did not identify 
rheumatoid arthritis, however, except by history.  Subsequent 
TDRL examinations  
During the late 1960s did not find evidence of rheumatoid 
arthritis.  There were no further musculoskeletal complaints 
until 1979.  Degenerative joint disease, including 
osteoarthritis, was subsequently diagnosed.

As highlighted by the Board in its request for an IME 
opinion, the questions which must be answered with respect to 
this case are medical in nature: what type of musculoskeletal 
disability does the veteran currently have and is such 
disability related to his well-documented complaints during 
service.  Put another way, did the rheumatoid arthritis which 
was identified during service continue to the present day, or 
did it lead to the currently diagnosed degenerative joint 
disease?  

The Board may not base a decision on its own unsubstantiated 
medical conclusions. Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In this case, the record on appeal contains a 
number of relevant medical opinions that have been submitted 
by the veteran or obtained by the RO or the Board.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . . As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). The Board 
may appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).

For reasons which will be expressed below, the Board has 
determined that a preponderance of the medical and other 
evidence in this case supports the twin propositions that the 
veteran does not currently have rheumatoid arthritis and that 
his currently diagnosed degenerative arthritis, including 
osteoarthritis, is unrelated to his military service, to 
include the musculoskeletal complaints reported during 
service.

Entitlement to service connection for rheumatoid arthritis

With respect to the veteran's claim for service connection 
for rheumatoid arthritis, the Board notes that although 
rheumatoid arthritis was diagnosed in service, X-rays of 
various joints in February and July 1964 do not show any 
evidence of arthritis.  When examined by VA in October 1964, 
joint X-rays were again normal, and the diagnosis was of 
rheumatoid arthritis by history only.  The veteran was 
hospitalized in January 1965 for evaluation in relation to 
the prior diagnosis of rheumatoid arthritis.  X-rays of 
multiple joints were normal, and there was no evidence of 
either rheumatoid arthritis or rheumatic fever.  Subsequent 
examinations from March 1966 through December 1968 failed to 
find any X-ray evidence of arthritis.  In fact, the examiner 
in December 1968 concluded that the veteran probably had very 
mild rheumatoid arthritis that responded to therapy and was 
currently in remission. 


Recent diagnoses, which have been reported in detail in the 
factual background section above, have overwhelmingly been 
degenerative arthritis, including osteoarthritis.  Dr. S.R.E.  
found in January 1994 that the veteran had degenerative 
changes somewhat advanced for a man of the veteran's age.  
The initial radiographic evidence of osteoarthritis on file 
is dated in June 1993 and involves the left shoulder.  
According to a January 1996 statement from a VA physician, 
the veteran had degenerative joint disease of multiple 
joints.  It was noted on VA examination in April 1996 that a 
rheumatologist felt that the veteran probably never had 
rheumatoid arthritis but did have degenerative changes in his 
shoulders and mild to moderate degenerative symptoms in other 
joints.  The IME concluded that the veteran had 
osteoarthritis.   

The Board is aware of two impressions of rheumatoid arthritis 
over the years after 1967, including in December 1979 and in 
a VA outpatient record in October 1994.  However, there are 
numerous private and VA diagnoses of degenerative arthritis 
of record, including by Dr. S.R.E., Dr. W.R.P., during the 
1996 VA examination and  
by the IME.  These diagnoses, which appear to be supported by 
X-ray evidence, outweigh by far the few comments as to 
rheumatic arthritis, the most recent of which was in 1994. 

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  Since 
there is no current evidence that the veteran has rheumatoid 
arthritis, entitlement to service connection for rheumatoid 
arthritis is not warranted.

To the extent that the veteran himself is contending that he 
still has rheumatic fever, it is now well established that a 
layperson is not considered competent to offer opinions 
regarding matters such as diagnosis, causation and medical 
nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992). 

The Board notes in passing that some examining physicians 
have concluded that the veteran probably never had rheumatoid 
arthritis.  Indeed, the IME, Dr. K., opined in March 2000 
that the findings in service are more consistent with 
rheumatic fever [for which the veteran is currently service 
connected].  However, whether or not the veteran ever had 
rheumatic arthritis is not crucial.  The significant question 
as to this issue is whether or not he currently has rheumatic 
arthritis.  For the reasons elaborated above, the Board 
response is in the negative, and the benefit sought on appeal 
is denied. 
  
Entitlement to service connection for degenerative arthritis, 
including osteoarthritis

The medical evidence discussed above indicates that the 
veteran currently has a form of degenerative arthritis, which 
the IME and some examining physicians have classified as 
osteoarthritis.  As indicated above, the question which the 
Board must answer with respect to this issue is whether there 
is any relationship between such degenerative arthritis, 
which was evidently initially identified in 1979, and the 
veteran's military service, to include the well documented 
complaints of joint pain, which were attributed to rheumatic 
fever. 

Although there is evidence on file both for and against the 
veteran's claim for service connection for osteoarthritis, 
for reasons expressed immediately below the Board is of the 
opinion that the preponderance of the evidence is against the 
veteran's claim for service connection for osteoarthritis.  
 
As noted above, there is no evidence of arthritis, including 
on X-ray studies, for approximately fifteen years after the 
veteran left military service.  In addition, there are no 
references to joint complaints for most of that period.  
Private treatment records beginning in June 1969 do not 
contain any references to joint problems until a May 1979 
impression of arthritis of unknown etiology.  Thereafter, 
there are numerous diagnoses of degenerative arthritis of 
record.

An October 1996 decision of the Social Security 
Administration which awarded disability benefits to the 
veteran includes the notation by the attorney who wrote the 
decision that the record shows that the veteran has a history 
of arthritis of multiple joints since at least 1964.  Only 
the January 1994 report of Dr. S.R.E was cited.  However, 
although the January 1994 report from Dr. E. merely noted 
that the veteran had a long history of multiple joint 
arthritis.  In addition, Dr. E. indicated that he initially 
examined the veteran in January 1993.  There is no other 
evidence cited in the decision in support of the conclusion 
that the veteran's osteoarthritis began in 1964.  
Consequently, the Board does not believe that this reference 
to the start of the veteran's arthritis in the Social 
Security decision is probative on the issue of entitlement to 
service connection for osteoarthritis.

The primary support for the veteran's claim of a causal 
connection between his current arthritic condition and his 
military service is a May 2000 statement from Dr. W.F.D., who 
had initially seen the veteran approximately twenty years 
earlier and found the veteran to have physical findings 
consistent with post-inflammatory degenerative arthritis of 
multiple joints.  Dr. D. noted the veteran's military history 
of multiple joint pain and swelling and his prolonged service 
hospitalization.  Dr. D. concluded that the veteran's current 
osteoarthritis was etiologically related to his complaints 
during military service.

Although Dr. D's statement supports the veteran's claim, the 
Board finds that the greater weight of the evidence does not 
support the claim.  Dr. D. did not submit any clinical 
records in support of his findings.  Dr. D's conclusion that 
the veteran's problems with osteoarthritis began in service 
does not appear to be supported by the subsequent evidence on 
file.  The post-service and pre-1979 medical records are 
devoid of specific findings pertaining to arthritis.  
Significantly, when the veteran was examined in December 
1968, there was full range of motion in all joints and no 
evidence of deformity or inflammation.  Moreover, as noted 
above, private treatment records beginning in 1969 do not 
show any complaints or findings of joint disability until 
1979.  Despite multiple X-ray studies of the veteran's joints 
beginning in service, there is no X-ray evidence of 
osteoarthritis until many years after service discharge.  In 
essence, Dr. D.'s opinion fails to explain the gap in the 
veteran's medical history.

In order to obtain a definitive opinion on the veteran's 
musculoskeletal condition and its etiological relationship to 
service, the Board obtained an IME from Dr. J.G.K., who is an 
Associate Professor of Medicine and a Co-Director of the 
Creighton University Division of Rheumatology.  Dr. K. 
concluded, based on a review of the file and his medical 
expertise, that the veteran has osteoarthritis that did not 
begin until the 1970's and that the veteran's osteoarthritis 
is unrelated to his military service.  Dr. K.'s opinion 
appears to be consistent with the contemporaneous medical 
evidence of record, and explains the 15 year gap between 
service and the reported onset of degenerative arthritis, by 
concluded that the two are unrelated.   

The Board further notes that while Dr. J.G.K. is a specialist 
in rheumatology, there is no indication in the statement from 
Dr. W.F.D. that he is a rheumatologist.
In evaluating the probative value of medical evidence, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data. See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997). 

Moreover, while Dr. K.'s opinion was based on a review of the 
veteran's claims file, there is no indication that Dr. D.'s 
conclusion is based on all of the available evidence, since 
he does not cite to any post service evidence other than his 
own records.  

In summary, the Board believes that the evidence against the 
veteran's claim for service connection for degenerative 
arthritis, including osteoarthritis, outweighs that in favor, 
to include the comment in the Social Security decision and 
Dr. D.'s opinion.  The Board believes that the IME opinion is 
well reasoned and is consistent with the medical and other 
evidence of record.  Consequently, the Board concludes, for 
the reasons previously noted, that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for degenerative arthritis, including 
osteoarthritis.

As a final comment, the Board wishes to make it clear that 
service connection for arthritis has been considered on a 
presumptive basis.  Service connection of a presumptive basis 
is denied for the reasons given above: rheumatic arthritis 
does not currently exist and degenerative arthritis, 
including osteoarthritis, was not manifest until many years 
after the one year presumptive period after service.


ORDER

Entitlement to service connection for rheumatoid arthritis is 
denied.

Entitlement to service connection for degenerative arthritis, 
including osteoarthritis, is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

